department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date tl-n-188-01 cc fip uilc internal_revenue_service national_office field_service_advice memorandum for from lon b smith acting associate chief_counsel fip cc fip subject equity stripping transaction this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer parent third party a b c d e f g h tl-n-188-01 i j k year w year x year y date date date date custodian custodian money market fund money market fund custodial dividend receipts tl-n-188-01 custodial share receipts issues the issues taken from your request for field_service_advice fsa are as follows whether the taxpayer is entitled to a deduction of dollar_figureb for losses claimed on the sale of the custodial share receipts in year x whether the parent is required to report income in year x from holding the custodial share receipts conclusion sec_1 no the taxpayer is not entitled to claim a deduction of dollar_figureb for losses on the sale of the custodial share receipts in year x provided however that further factual development as specified below supports one or more of a number of potentially applicable legal theories addressed herein yes the parent is required to report income in year x from holding the custodial share receipts in year x subject_to the same caveat noted above concerning the outcome of further factual development facts issue the facts are summarized as follows on date the taxpayer purchased dollar_figurea shares of the money market fund2 for dollar_figurea from the date of purchase until date the money market fund a regulated_investment_company ric is designed for institutional investors the fund has all the characteristics of a typical money market mutual_fund the fund invests in short-term market obligations including securities issued or guaranteed by the united_states or its agencies or instrumentalities tl-n-188-01 the taxpayer received dividend income from these shares in the amount of dollar_figureh on or about date the taxpayer placed the shares in a formal custodial arrangement with custodian a third party trust company in exchange for the shares the taxpayer received four custodial receipts of the four two were custodial dividend receipts cdrs and two were custodial share receipts csrs described as follows one cdr represented the right to receive a stream of payments equal to the value of the dividends_paid on i shares of the money market fund for j years one cdr represented the right to receive a stream of payments equal to the value of the dividends_paid on i shares of the money market fund for k years one csr represented the right to receive i shares of the money market fund in j years one csr represented the right to receive i shares of the money market fund in k years the taxpayer sold both of the above-described cdrs to its parent parent for dollar_figurec the taxpayer reported no gain on the sale of the cdrs to the parent in year w because the taxpayer and the parent are members of the same consolidated_group the taxpayer treated the gain from the intercompany sale as deferred sec_1_1502-13 approximately three months later the taxpayer sold the above described csrs to the third party for dollar_figured for accounting purposes the taxpayer allocated the dollar_figurea basis in the shares between the cdrs and csrs based on their fair market values for tax purposes however the taxpayer allocated all of its basis dollar_figurea to the csrs and certificates of deposit time deposits bankers’ acceptance and other short-term obligations issued by domestic banks or london branches of domestic banks repurchase agreements and high grade commercial paper and other corporate obligations the money market fund seeks to maintain a net asset value of one dollar per share for purchase and redemption dividends declared each day are payable at the end of each month and are automatically reinvested in additional fund shares or at the investor’s option paid in cash if an investor redeems all shares in its account at any time during the month all dividends to which the investor is entitled will be paid along with the proceeds of the redemption according to the prospectus dividends derived from net_investment_income paid_by the fund are taxable as ordinary_income no portion of the dividends qualified for the dividends received deduction allowable to certain u s_corporations tl-n-188-01 claimed a loss in the amount of dollar_figureb in year x when it sold the csrs to the third party issue the second issue involves several transactions that are similar but unrelated to the csrs discussed in issue the parent purchased csrs from various unrelated third parties the custodial arrangements involved with these purchases were formed on various dates some prior to date and some after that date for example on date and date parent purchased of csrs issued by custodian the parent reported no income with respect to the period in year x during which it held the csrs however money market fund custodial receipts were grouped together with other assets and taxed as a partnership the partners were the parent and the taxpayer law and analysis among the potentially applicable legal theories we have considered in our analysis of this transaction are the following artificial loss theory applying economic_substance theories and sec_1_165-1 economic_substance and the sale of custodial receipts various arguments under the economic_substance_doctrine addressing whether the custodial receipts were sold for tax purposes and if so to whom entity classification applying sec_301_7701-4 sec_707 and basis allocation applying sec_1_61-6 and common_law artificial loss theory economic_substance sec_1_165-1 the transaction in issue is designed in part to produce an artificial loss for the taxpayer by attempting to separate from the money market fund shares part or all of the income produced by that asset however the separation of income from the underlying asset arguably does not result in any economic loss the purported loss resulting from the sale of the csrs does not represent a bona_fide loss reflecting actual economic consequences and therefore is not allowable as a deduction for federal_income_tax purposes see 157_f3d_231 3d cir cert_denied 526_us_1017 tax losses such a sec_3 this approach has been utilized by the service in a number of recent notices and one or more revenue rulings and revenue procedures see for example notice_2001_17 2001_09_irb_730 contingent_liability tax_shelter notice_2000_60 2000_2_cb_568 stock compensation corporate_tax_shelter notice_2000_44 2000_2_cb_255 tax_avoidance using artificially high basis rev_rul 2000-1c b sec_1275 --other definitions and special rules revproc_99_51 1999_2_cb_760 rulings and determination letters notice_99_59 1999_2_cb_761 tax_avoidance using distributions of encumbered property tl-n-188-01 these which do not correspond to any actual economic losses do not constitute the type of ‘bona fide’ losses that are deductible under the internal_revenue_code and regulations 840_f2d_478 7th cir to be deductible a loss must be a genuine economic loss 77_f2d_446 8th cir to be deductible a loss must be actual and real sec_1_165-1 only a bona_fide loss is allowable substance and not mere form shall govern in determining a deductible loss accordingly under this theory in issue the taxpayer would not be entitled to its claimed loss this theory does not however address the question presented in issue whether the parent is required to report income with respect to the period during which it held the csrs in year x economic_substance and the sale of the custodial receipt sec_4 the purported loss from a transaction such as the transaction in issue may be subject_to challenge by characterizing the transaction in accordance with its economic_substance depending upon the facts a taxpayer might be treated as having sold its entire_interest in the ric shares including the right to all future dividends in exchange for the cash received and additional payments equal to the dividends on the ric shares alternatively a taxpayer might be treated as not having sold the ric shares with the amount received from the purported sale of the ric shares instead treated as a loan to the taxpayer under the assignment_of_income_doctrine the holder of income-producing property is prevented for federal_income_tax purposes from separating the income from the underlying income-producing property see 281_us_111 and 311_us_112 therefore the dividend stream represented by the cdrs arguably cannot be stripped or separated from the underlying money market fund shares unless specifically permitted under the code or regulations see sec_305 and sec_1286 when a taxpayer gives away earnings from income-producing property the crucial question is whether the property or only the income from the property has been transferred 865_f2d_644 5th cir if the taxpayer transfers the entire property the assignment_of_income_doctrine does not apply see 300_us_5 the taxpayer did not anticipatorily assign income where the taxpayer transferred a beneficial_interest in income-producing property itself if however the taxpayer retains the income- the deemed financing approach one of the approaches discussed in this section also is utilized in i r c sec_636 concerning the income_tax treatment of mineral production payments prop sec_1 l -2 the proposed lease- stripping regulations and sec_1_7701_l_-3 the fast-pay preferred regulations tl-n-188-01 producing property and carves income or a partial interest out of the property the assignment_of_income_doctrine applies see 356_us_260 lump sum consideration received by the taxpayers in return for an assignment of oil_payment rights was essentially a substitute for what would otherwise be received at a future time as ordinary_income and is taxable as ordinary_income the issue in the instant case turns on whether the taxpayer transferred ownership of the money market fund shares upon the sale of the csrs to the third party if the taxpayer or its parent retained ownership of the shares then the parent on its consolidated_return is taxed on all dividend income earned on the shares if the taxpayer transferred ownership of the shares then the third party is taxed on all dividend income earned on the shares under both of these scenarios the payment of dollar_figured to the taxpayer by the third party must be characterized according to the substance of the transaction in general a sale is a transfer of property for money or for a promise to pay money 380_us_563 the test for determining whether a transaction is a sale as opposed to either a lease or a mere financing_arrangement is whether the benefits_and_burdens_of_ownership have passed to the purported purchaser 89_tc_1229 aff'd in relevant part rev'd in part sub nom 909_f2d_1360 9th cir thus whether a transaction is a sale lease or financing_arrangement is a question of fact that must be ascertained from the intent of the parties as evidenced by the written agreements read in light of the attending facts and circumstances 24_tc_1124 the tax_court generally considers the following factors when determining whether the benefits_and_burdens_of_ownership have passed to a purchaser whether legal_title passed to the purported purchaser whether the parties treated the transaction as a sale whether the purchaser acquired an equity_interest in the property whether the contract of sale created an obligation on the part of the seller to execute and deliver a deed and an obligation on the purchaser to make payments whether the purchaser is vested with the right of possession whether the purchaser pays income and property taxes after the transaction whether the purchaser bears the risk of economic loss or physical damage to the property and whether the purchaser receives the profit from the operation retention and sale of the property see 77_tc_1221 although no single factor under the grodt test determines whether a sale has occurred the relative importance of each factor is determined by the facts and circumstances of the particular transaction for example whether the buyer has acquired an equity_interest in the property is the most significant factor that distinguishes a bona_fide sale from a mere financing_arrangement thus the acquisition of an equity_interest may be considered substantive evidence of a sale tl-n-188-01 especially when the form of the transaction is a sale see 544_f2d_1045 9th cir however a taxpayer who does not acquire an equity_interest in a property will not have a depreciable_interest in that property either and thus will be viewed as having attempted to acquire mere tax benefits see 79_tc_570 another important factor in determining whether the property or only the income from the property has been transferred is who has control_over the income flow see thibodaux v 915_f2d_992 5th cir see also 212_f3d_86 2d cir it is a fundamental axiom even in the criminal context that tax consequences flow from the substance rather than the form of a transaction and that control_over property rather than documentary title marks the real owner for federal tax purposes 869_f2d_135 2d cir citing 281_us_376 taxation is not so much concerned with the refinements of title as it is with actual command over the property taxed if under the facts and circumstances the third party is the owner of the shares then the transfer of the csrs constitutes a sale of the money market fund shares to the third party in consideration for dollar_figured in cash upfront and a series of payments over the following e years an indebtedness is defined for federal_income_tax purposes as an unconditional obligation to pay a sum certain at a fixed maturity_date 248_f2d_399 2nd cir cert_denied 359_us_1002 the cdrs retained by the consolidated_group including the taxpayer and the parent could represent a debt_instrument issued by the third party which would have original_issue_discount oid or a contract subject_to sec_483 if under the facts and circumstances the consolidated_group has retained ownership of the shares then the transfer of the csrs does not constitute a sale of the money market fund shares to the third party the transfer of dollar_figured in cash from the third party to the taxpayer is treated as a loan transaction for which the money market fund shares serve as collateral an indebtedness is defined for federal_income_tax purposes as an unconditional obligation to pay a sum certain at a fixed maturity_date 248_f2d_399 2nd cir cert_denied 359_us_1002 in the instant case the third party transferred dollar_figured to the taxpayer in return for the taxpayer’s unconditional promise to repay the amount in about e years by transferring to the third party the money market fund shares or an amount equal to the value of the money market fund shares in about e years because the value of the shares is always approximately dollar_figure per share the value of the money market fund shares in about e years is reasonably certain to be dollar_figurea therefore the csrs held by the third party represent a debt_instrument issued by the taxpayer which arguably would have oid under either scenario further factual development is necessary in order to determine whether the deemed lender must include in gross_income imputed tl-n-188-01 interest or oid we suggest that further assistance be requested on the operation of the oid and other interest imputation rules entity classification approach issue the classification of the custodial arrangement as a partnership may result in the denial of taxpayer’s claimed deduction of dollar_figureb for losses in year x further factual development however is necessary to determine whether the year x sale of the csrs to the third party should be treated as a sale of a partnership_interest the custodial arrangement involved in issue was entered into on or about date however the year involved is year x when the taxpayer sold the csrs to the third party for a loss effective date the classification of an entity is determined under the check-the-box_regulations the check-the-box_regulations generally provide that unless the entity elects otherwise an eligible_entity in existence prior to date will have the same classification that the entity previously claimed assuming the entity had a reasonable basis for its claimed classification sec_301_7701-3 and h however if no classification was previously claimed and an election was not made under sec_301_7701-3 a domestic eligible_entity is properly classified as a partnership by default if it has two or more members sec_301_7701-3 in the instant case it can be argued that the custodial arrangement claimed a classification that was neither that of a corporation a partnership or a_trust basically the custodial arrangement was not treated as an entity whether this was reasonable for this pre-date arrangement is determined under the tests and standards set out in sec_301_7701-2 sec_301_7701-3 and sec_301_7701-4 as in effect prior to date alternatively it can be argued that no classification was previously claimed and no election was made under sec_301_7701-3 so the entity is properly classified as a partnership by default under the check-the-box_regulations because it has at least two members sec_301_7701-3 sec_761 and sec_7701 provide that the term partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not a_trust or estate or a corporation sec_301_7701-4 defines trusts in general the term trust refers to an arrangement created either by will or by an intervivos declaration whereby trustees take title to property for the purpose of protecting or conserving it for the beneficiaries the fact that any organization is technically cast in the trust form by tl-n-188-01 conveying title to property to trustees for the benefit of persons designated as beneficiaries will not change the real character of the organization if applying the principles set forth in sec_301_7701-2 and sec_301_7701-3 the organization more nearly resembles an association or a partnership than a_trust the determination of whether a_trust is to be treated for tax purposes as a_trust or as an association depends on whether there are associates and an objective to carry on business and divide the gains therefrom sec_301_7701-2 former sec_301_7701-2 provided that an organization that has associates and an objective to carry on business and divide the gains therefrom may be classified as a partnership or an association_taxable_as_a_corporation that classification depends on whether the entity has the corporate characteristics of centralization of management continuity_of_life free_transferability_of_interests and limited_liability former sec_301_7701-2 provided that if an unincorporated organization possesses more corporate characteristics than noncorporate characteristics it constituted an association_taxable_as_a_corporation the tax_court in 66_tc_159 interpreted sec_301_7701-2 and concluded that equal weight must be given to each of the four corporate characteristics in determining whether these corporate characteristics exist all of the agreements and the totality of the circumstances must be considered an organization has the corporate characteristic of limited_liability if under local law there is no member who is personally liable for the debts of or claims against the organization personal liability means that a creditor of an organization may seek personal satisfaction from a member of the organization to the extent that the assets of the organization are insufficient to satisfy the creditor's claim former sec_301_7701-2 an organization has the corporate characteristic of continuity_of_life if the death insanity bankruptcy retirement resignation or expulsion of any member will not cause dissolution of the organization former sec_301_7701-2 if under local law a member has the power to dissolve the organization despite the terms of the agreement the organization lacks continuity_of_life former sec_301_7701-2 section of the custody agreement provides that the agreement shall terminate on the date on which no custodial receipts remain outstanding an organization has the corporate characteristic of free_transferability_of_interests if each of its members or those members owning substantially_all of the interests in the organization have the power without the consent of the other members to issue contains a discussion of the multiple classes of ownership interests involved with the custodial arrangement and why the arrangement appears to have associates and an objective to carry on business and divide the gains therefrom tl-n-188-01 substitute for themselves in the same organization a person who is not a member of the organization former sec_301_7701-2 the purchase agreement for the csrs between the third party and the taxpayer seems to indicate that the arrangement between the parties lacks the characteristic of free transferability paragraph of this agreement provides that neither the agreement nor its rights interests or obligations may be assigned by any party hereto provided however that buyer may assign the agreement to one or more of its subsidiaries or affiliates without seller’s consent accordingly the arrangement between the parties appears to lack the characteristic of free transferability an organization has the corporate characteristic of centralized_management if any person or any group of persons that does not include all the members has continuing exclusive authority to make the management decisions necessary to the conduct of the business for which the organization was formed former sec_301_7701-2 centralized_management means a concentration of continuing exclusive authority to make independent business decisions on behalf of the organization which do not require ratification by other members of the organization the persons who have such authority may or may not be members of the organization sec_2 of the custody agreement provides that the holder of the csrs has the right to vote the shares with some limitation under the agreements the custodial dividend receipt holder does not have the right to vote or other similar management power thus we believe that the corporate characteristic of centralized_management exists courts have looked at various factors in considering whether a partnership exists in determining whether a partnership exists for federal_income_tax purposes the supreme court stated the question is whether considering all the facts -- the agreement the conduct of the parties in execution of its provision their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which it is used and any other facts throwing light on their true intent -- the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise 337_us_733 the hallmarks of a partnership are the sharing of profits the contribution of capital and its risk of loss and the sharing of control_over the enterprise 90_tc_116 in 42_tc_1067 the tax_court articulated the following particular factors none of which is conclusive which tend to indicate whether a partnership or joint_venture has been formed t he agreement of the parties and their conduct in executing its terms the contributions if any which each party has made to the venture the parties' control_over income and capital and the right of each to tl-n-188-01 make withdrawals whether each party was a principal and coproprietor sharing a mutual proprietary interest in the net profits and having an obligation to share losses or whether one party was the agent or employee of the other receiving for his services contingent_compensation in the form of a percentage of income whether business was conducted in the joint names of the parties whether the parties filed federal partnership returns or otherwise represented to respondent or to persons with whom they dealt that they were joint venturers whether separate books of account were maintained for the venture and whether the parties exercised mutual control_over and assumed mutual responsibilities for the enterprise if after further development you determine that the custodial arrangement is properly classified as a partnership an argument can be made that under sec_707 the taxpayer would be treated as having contributed approximately e valued at about dollar_figured of the money market fund shares to the partnership in exchange for its partnership_interest and as having sold approximately f valued at about dollar_figureb of the money market market fund share to the parent in a disguised sale under sec_707 under sec_707 this transaction is treated as if the parent contributed about dollar_figureb to the partnership and the partnership used the approximately dollar_figureb to buy f of the money market fund shares from the taxpayer thus upon the formation of the partnership the taxpayer would have a capital_account balance and basis in the partnership of approximately dollar_figured and the parent would have a capital_account balance and basis in the partnership of approximately dollar_figureb on the disguised sale there would be no gain_or_loss because the taxpayer would be selling f of the money market fund shares with a basis of approximately dollar_figureb for approximately dollar_figureb when the taxpayer sells the csrs in year x to the third party the taxpayer would be treated as selling its partnership_interest with a basis of approximately dollar_figured to the third party in exchange for approximately dollar_figured so there should be no gain_or_loss furthermore the allocations of income during the operation of the partnership would have to comport with the rules in sec_704 issue below contains a discussion as to how sec_704 may operate in this situation issue the classification of the custodial arrangement as a partnership may require parent to report income in year x the purchase of csrs held by custodial arrangements entered into on or after date may be treated as the purchase of various partnership interests further factual development however is necessary to determine whether the purchase of various csrs held by custodial arrangements entered into prior to date should be treated as the purchase of various partnership interests the custodial arrangements involved in issue appear to have been entered into on various dates some prior to date the effective date of the check- tl-n-188-01 the-box regulations and some after that date the incoming memorandum requests advice on the parent’s date and date purchases of csrs issued by custodian the same analysis described in issue would apply to those custodial arrangements entered into prior to date however the classification of the custodial arrangements entered into on and after date is determined solely under the check-the-box_regulations under the check-the-box_regulations a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 under sec_301_7701-2 a business_entity is any entity recognized for federal tax purpose that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code a business_entity with two or more members is classified for federal tax purposes as either a corporation or partnership a partnership is defined as a business_entity that is not a corporation under sec_301_7701-2 and that has at least two members sec_301_7701-2 for federal tax purposes the term corporation means a business_entity organized under a federal or state statute or under a statute of a federally recognized indian_tribe if the statute describes or refers to the entity as incorporated or as a corporation body corporate or body politic an association as determined under sec_301_7701-3 a business_entity organized under a state statute if the statute describes or refers to the entity as a joint-stock company or joint-stock association an insurance_company a state- chartered business_entity conducting banking activities if any of its deposits are insured under the federal deposit insurance act as amended u s c et seq or a similar federal statute a business_entity wholly owned by a state or any political_subdivision thereof a business_entity that is taxable as a corporation under a provision of the internal_revenue_code other than sec_7701 and certain specified foreign entities sec_301_7701-4 defines trusts this regulation provides that an investment_trust will not be classified as a_trust if there is a power under the trust agreement to vary the investment of the certificate holders see 122_f2d_545 2d cir cert_denied 314_us_701 an investment_trust with a single class of ownership interests representing undivided beneficial interests in the assets of the trust will be classified as a_trust if there is no power under the trust agreement to vary the investment of the certificate holders an investment_trust with multiple classes of ownership interests will be ordinarily classified as a business_entity under sec_301_7701-2 however an investment_trust with multiple classes of ownership interests in which there is no power under the trust agreement to vary the tl-n-188-01 investment of the certificate holders will be classified as a_trust if the trust is formed to facilitate direct investment in the assets of the trust and the existence of multiple classes of ownership interests is incidental to that purpose sec_301_7701-4 from the information you provided the cdr holder and the csr holder tend to have different rights and obligations with respect to the shares cdrs purport to evidence dividend rights which entitle the holder to receive distributions other than in respect of return_of_capital on the shares paid_by the issuer for a specified period of time csrs purport to evidence the right to the shares along with distributions in respect of a return_of_capital exclusive of the right to dividends_paid by the issuer on or prior to a specified date furthermore assuming without concluding that the csr represent equity rather than debt in some cases only one holder has the right to vote thus the share and dividend receipts represent two different classes of ownership interests the multiple classes of ownership_interest are designed to permit investors by transferring one of the certificates and retaining the other to fulfill their varying investment objectives of seeking primarily either dividend income or capital appreciation from the stock the arrangement creates investment interests that differ from the interests that would be obtained by direct investment in the assets thus the arrangement was not formed to facilitate direct investment in the assets and the existence of multiple classes of ownership interests is not merely incidental to that purpose therefore the custodial arrangement is classified as a business_entity under sec_301_7701-2 under sec_301_7701-2 the custodial arrangement is not a corporation as defined under sec_301_7701-2 and thus in the absence of an election otherwise it is a partnership by default sec_301_7701-2 as a partnership the custodial arrangement must make allocations of income that have substantial economic_effect under the rules in sec_1_704-1 unless the allocation of income to the holder of the dividend receipts during the term of the custodial arrangement has substantial economic_effect under the rules in sec_1_704-1 the income will be reallocated between the parties for federal_income_tax purposes for example assume the parent paid approximately dollar_figured for the right to receive the money market fund shares approximately e years later as the third party did in issue also assume that the party holding the right to a stream of income equal to the dividend income paid approximately dollar_figureb the parent would have a capital_account and basis of about dollar_figured in the partnership and the dividend holder would have a capital_account and basis of approximately dollar_figureb in the partnership under this arrangement at the end of e years the parent will receive the money market fund shares valued at dollar_figurea in return for its capital_account of approximately dollar_figured essentially the parent will receive its capital_account and that of the dividend holder as well the dividend holder will not receive anything at the end of e years tl-n-188-01 thus upon liquidation of the partnership the liquidating distributions are not being made in accordance with the positive capital_account balances of the partners the allocations of income for example the dividend income that the dividend holder is being allocated would have to be reallocated to comport with the rules in sec_704 the reallocation would be done in a manner that would essentially reduce the dividend holder’s capital_account balance to g by the end of the e-year period for a more detailed discussion of sec_704 we suggest that further assistance be requested on the operation of sec_704 basis allocation sec_1012 states that the basis in property shall be the cost of that property sec_1_61-6 of the income_tax regulations states that when a part of a larger property is sold the cost or other basis in the entire property shall be equitably apportioned among the several parts the gain_or_loss on the sale of the part is the difference between the selling_price and cost or other basis allocated to that part the sale of each part is to be treated as separate transactions and the gain_or_loss is to be computed separately on each part gain_or_loss is to be determined at the time of sale of each part and not deferred until the entire property has been disposed of this approach prevents the taxpayer from recognizing it’s claimed loss of dollar_figurec by allocating taxpayer’s original_basis in the money market fund shares dollar_figurea between the cdrs and the csrs according to their relative fair market values when the money market fund shares are exchanged with the custodian for the custodial receipts case development hazards and other considerations tl-n-188-01 tl-n-188-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by alice bennett chief branch associate chief_counsel fip
